Citation Nr: 1728409	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a breathing problem other than sleep apnea.

2.  Entitlement to service connection for a skin disorder, to include discoloration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served in the United States Army from August 1981 to December 1981 and from February 2003 to September 2004, including in Kuwait/Iraq from May 15, 2003 to August 12, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran originally requested a Travel Board hearing in his June 2009 substantive appeal; however, in a July 2009 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.

In February 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in May 2017.

The issue of entitlement to service connection for a skin disorder, to include discoloration, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Chronic obstructive pulmonary disease (COPD) had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for COPD have been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.317 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his November 2006 claim that his breathing problem began in 2003.  In September 2016, the Veteran's representative asserted that the June 2014 VA examiner erred by failing to consider the March 2011 documentation of the Veteran's use of an Albuterol inhaler when citing an April 2013 record showing an absence of breathing problems.  VA treatment records include prescriptions for Levalbuterol since at least February 2007 and for Albuterol since at least March 2008.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The most probative evidence of record shows that the Veteran's breathing problem is related to service.  Specifically, the May 2017 VHA medical specialist opined that the Veteran's COPD was related, in part, to his exposure to environmental toxins while serving in the Persian Gulf.

The Board is cognizant of the negative nexus opinions from the June 2012 and June 2014 VA examination reports.  However, the Board finds that the examiners' opinions are outweighed by the May 2017 VA medical specialist's rationale because the latter considered the Veteran's history of breathing problems since service.  Moreover, the June 2012 VA examiner attributed the Veteran's disorder to his 30-year history of smoking without providing a rationale, and the June 2014 VA examiner misreported the April 2003 Report of Medical History as being from April 2013, and relied solely on the absence of evidence in the Veteran's service treatment records without regard to the Veteran's contentions.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's breathing problem is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his breathing problem.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for COPD is granted.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In his November 2006 claim, the Veteran reported that his skin problems began in 2003.  In his June 2008 notice of disagreement and in a March 2011 statement by his representative, the Veteran stated that the skin problem on his back may be related to a previous skin problem on his foot-diagnosed as leishmaniasis-which was due to the bite of a sand flea during his service in Southwest Asia.

The June 2012 VA examiner found that the Veteran had two diagnosed skin disorders during the pendency of the claim-lichen simplex chronicus (LSC) in 2008 and dermatofibroma in 2009.  The June 2014 VA examiner opined that those disorders are due to a self-perpetuating scratch-and-itch cycle rather than a flea bite, but provided no rationale for that conclusion.  A new medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his skin disorder (including LSC and dermatofibroma) that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his skin disorder (including LSC and dermatofibroma).  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination or provided a medical opinion to determine the nature, extent, onset and etiology of any skin disorder (including LSC and dermatofibroma) found to be present since November 2006 (the date of claim).  The claims folder should be made available and reviewed by the examiner, including the Veteran's service treatment records; his November 2006, June 2008, and March 2011 contentions; and the July 2012 and June 2014 VA examination reports.  All indicated studies should be performed, and all findings should be reported in detail.

For each diagnosed skin disorder, including LSC and dermatofibroma, the examiner must opine as to whether it is at least as likely as not that the disorder is related to or had its onset during service, including from flea bites or sand exposure during service in Southwest Asia.

Please also address each of the following questions:

(a) Please state whether the symptoms are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


